FILE COPY




                                  No. 07-15-00119-CR


Emery Dominique Emmitt a/k/a Emery          §     From the 432nd District Court
Dominiaue Emmitt                                    of Tarrant County
 Appellant                                  §
                                                  October 6, 2015
v.                                          §
                                                  Opinion by Justice Campbell
The State of Texas                          §
 Appellee
                                  J U D G M E N T

      Pursuant to the opinion of the Court dated October 6, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo